Title: From Thomas Jefferson to John Jordan, 14 November 1805
From: Jefferson, Thomas
To: Jordan, John


                  
                     Sir 
                     
                     Washington Nov. 14. 05.
                  
                  Your letter of Oct. 26. has been recieved, and I will ask the favor of you to settle the amount of the work done at Monticello with mr Dinsmore according to the principles of our agreement. such a settlement certified by him will be accepted. the departure of mr Lilly and mr Hope having brought on me a very unexpected mass of demands, as much as I shall be able to pay off in 3. or 4. months, I must request you to give me all the time you can for the amount. at the end of that term I can pay it with convenience, but will pay it however as much sooner as your situation may require. Accept my best wishes.
                  
                     Th: Jefferson 
                     
                  
               